DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 01/16/2020 where claims1-27 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 01/27/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 01/16/2020. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8 and 16 prior art Xue et al. discloses in para [0106] [0106] Two . 
However, prior art of record Xue does not discloses 
wherein the updated resource hopping rule defines a second updated resource hopping pattern as a portion of a third one of the plurality of initial resource hopping patterns, and wherein the second updated resource hopping pattern has a less number of resource columns than the third one of the plurality of initial resource hopping patterns.

Therefore, the claims 8 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienas et al. (US Pub: 20090086791 A1) hereinafter Bienas and further in view Xue et al.  (US Pub: 20150327315 A1) hereinafter Xue

As to claim 1.  Bienas teaches a method, comprising:
transmitting a resource allocation signal to a communication node, the resource allocation signal indicating an updated resource hopping rule for the communication node to transmit a signal, (Bienas  [0072] Fig. 2, Fig. 6,the radio access network  102, transmits a first message 605, for example in time  slot 0/indication, to the mobile communication devices UE1 and UE2 with which it is signaled that for uplink data transmission, sub-carriers 5 to 8 are allocated  to UE1 and sub-carrier 4 is allocated  to UE2, in the first message 605,it is signaled to UE1 and UE2 to use frequency hopping and what frequency hopping pattern should be used, i.e. according to which frequency hopping rule sub-carriers used for uplink data transmission should be changed/updated frequency hopping rule )
Bienas does not teach wherein the updated resource hopping rule is derived based on an initial resource hopping rule by adjusting a time period defined by the initial resource hopping rule
 (Xue [0106][0107] [0108] Fig. 3, to generate a new resource pattern for transmission RPT, resource units to be used may be explicitly indicated, the new RPT 302 explicitly indicated for subset 1 of resource set 1 may be represented as a timing hopping rule`(set index=1, subset index=1, period 8, repetition=4), for example, a resource unit 350 with index #1 and a resource unit 360 with index #6 in the first time unit, and resource units 352, 362, 354, and 364 in a subsequent time unit may be determined based on a predetermined frequency hopping pattern. Each resource set may be divided into four resource subsets based on a predetermined time hopping rule,  i.e., the subsets 304, 306, 308, and 310 of resource set #1 300 may be designed by a time hopping rule `(period=16, repetition=4)` for periodic resource use//new resource pattern for transmission RPT 302 explicitly indicated for subset 1 of resource set 1 is represented as a timing hopping rule `(set index=1, subset index=1, period 8, repetition=4) i.e., new hopping rule is based on predetermined rule by adjusting predetermined rule   from period=16, repetition=4 to period 8, repetition=4
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Bienas because Xue teaches that updating previous rule to new hopping rule by indicating the bitmap repetition count, the transmitter and receiver can obtain the number of sub-frames granted for data transmission, thus allowing for efficient resource usage.(Xue [0126])

As to claim 2 the combination of Bienas and Xue specifically Xue teaches wherein the initial resource hopping rule defines a plurality of initial resource hopping patterns that are arranged in a column-row configuration (Xue [0104]Resource units in subsequent time units may be derived (determined) by a particular rule. For example, the particular rule may be a predetermined frequency hopping pattern, a subset of one resource set may be derived by a time hopping rule)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Bienas because Xue teaches that updating previous rule to new hopping rule by indicating the bitmap repetition count, the transmitter and receiver can obtain the number of sub-frames granted for data transmission, thus allowing for efficient resource usage.(Xue [0126])

As to claim 3 the combination of Bienas and Xue specifically Xue teaches, wherein the updated resource hopping rule defines a first updated resource hopping pattern as a combination, along a time domain, of a first one and a second one of the plurality of initial resource hopping patterns. (Xue [0101][0106] Fig. 3  RPT may include a set (collection) of resource units in the time domain and frequency domain. One RPT may correspond to one resource set, resource units in subsequent time units may be derived (determined) by a particular rule, each resource set may be divided into four resource subsets based on a predetermined time hopping rule, for example, the subsets 304, 306, 308, and 310 of resource set #1 300 may be designed by a time hopping rule `(period=16, repetition=4)` for periodic resource use i.e., predefined pattern #1-4), 


As to claim 4  the combination of Bienas and Xue specifically Xue teaches, wherein the first one and the second one are arranged along a same pattern row of the column-row configuration (Xue [0101][0106] Fig. 3  RPT may include a set (collection) of resource units in the time domain and frequency domain. One RPT may correspond to one resource set, resource units in subsequent time units may be derived (determined) by a particular rule, each resource set may be divided into four resource subsets based on a predetermined time hopping rule, for example, the subsets 304, 306, 308, and 310 of resource set #1 300 may be designed by a time hopping rule `(period=16, repetition=4)` for periodic resource use i.e., predefined pattern #1-4, predefined pattern #1-3, predefined pattern #1-2, predefined pattern #1-1, same column row configurations), 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Bienas because Xue teaches that updating previous rule to new hopping rule by indicating the bitmap repetition count, the transmitter and receiver can obtain the number of sub-frames granted for data transmission, thus allowing for efficient resource usage.(Xue [0126])
As to claim 5 the combination of Bienas and Xue specifically Xue teaches wherein the first one and the second one are arranged along a same pattern column of the column-row configuration. (Xue [0101][0106] Fig. 3  RPT may include a set (collection) of resource units in the time domain and frequency domain. One RPT may correspond to one resource set, resource units in subsequent time units may be derived (determined) by a particular rule, each resource set may be divided into four resource subsets based on a predetermined time hopping rule, for example, the subsets 304, 306, 308, and 310 of resource set #1 300 may be designed by a time hopping rule `(period=16, repetition=4)` for periodic resource use i.e., predefined pattern #1-4, predefined pattern #1-3/ they are arranged along a same pattern column of the column-row configuration)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Bienas because Xue teaches that updating previous rule to new hopping rule by indicating the bitmap repetition count, the transmitter and receiver can obtain the number of sub-frames granted for data transmission, thus allowing for efficient resource usage.(Xue [0126])
 

Regarding claims 9-13 there is recited a communication device with steps that are virtually identical to the functions performed by the method recited in claims 1-5 respectively. Examiner submits that Bienas discloses a communication device in para [0049] [0050] Fig. 4, for performing the disclosed functionalities of claims 9-13. As a result, claims 9-12 are rejected under section 103 as obvious over Xue in view of Bienas for the same reasons as in claims 1 -5 respectively.
s 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienas, Xue and further in view Agrawal et al.  (US Pub: 20030108008 A1) hereinafter Agrawal

As to claim 6 the combination of Bienas and Xue specifically Xue does not teach wherein the first one is arranged at an intersection of a first pattern column and a first pattern row and the second one is arranged at an intersection of a second pattern column and a second pattern row, and wherein the first pattern column is different from the second pattern column and the first pattern row is different from the second pattern row.
Agrwal teaches wherein the first one is arranged at an intersection of a first pattern column and a first pattern row and the second one is arranged at an intersection of a second pattern column and a second pattern row, and wherein the first pattern column is different from the second pattern column and the first pattern row is different from the second pattern row. (Agrawal [0024] [0025] Fig. 3, [0024]Fig. 2, Fig. 3, matrix 48 has a first coordinate exhibiting N columns, columns are individually representative of a window of N successive time slots T(0), T(1) . . . T(N-1),and   second coordinates of S rows, where S is the number of activated connections, segments of F1(t) and F2(t) that occur during the time slots selected for the columns of the matrix populate the respective rows; each intersection of the first row of the matrix 48 with the successive columns represents the frequency hop of the corresponding pattern F1(t) that will occur in the time slot represented by such column, similarly, each intersection of the second row with the successive columns represents the frequency hop of the corresponding pattern F2(t) that will occur in the time slot represented by such column i.e., first pattern column is different from the second pattern column and the first pattern row is different from the second pattern row)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Agrawal with the teaching of Bienas, Xue because Agrawal teaches that when given scan through the N-1 time slot window of the first coordinate [i.e., the matrix columns representing the successive time slots T(0), T(1), . . . T(N-1)] yields no indication of a collision, it will allow to increment each successive scan of the first coordinate to enable a changes in each of its coordinates. (Agrawal [0032] Fig. 3,)

Regarding claim 14 there is recited a communication device with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Bienas discloses a communication device in para [0049] [0050] Fig. 4, for performing the disclosed functionalities of claim 14.  As a result, claim 14 is rejected under section 103 as obvious over Agrawal in view of Bienas and Xue for the same reasons as in claim 6. 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienas, Xue and further in view Tiirola et al.  (US Pub: 20080298433 A1) hereinafter Tiirola

As to claim 7 the combination of Bienas and Xue specifically Xue teaches wherein the first one is associated with a first pattern index and the second one is associated with a  (Xue [0105] [0106] Fig. 3, predefined RPT#1-1, predefined RPT #1-2) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Bienas because Xue teaches that updating previous rule to new hopping rule by indicating the bitmap repetition count, the transmitter and receiver can obtain the number of sub-frames granted for data transmission, thus allowing for efficient resource usage.(Xue [0126])
the combination of Bienas and Xue does not teach and wherein the second pattern index is a permutation of the first pattern index.
Tiirola teaches and wherein the second pattern index is a permutation of the first pattern index. (Tiirola [0093] [0094] Fig. 10, Fig. 11, a pseudo-random hopping pattern (permutation matrix) for codes would be generated separately, a combined cyclic shift hopping is derived from the component shifts, The net cyclic shift of the ZC sequence that is ultimately transmitted is simply the total cyclic shift for the given slot, which is obtained as a combination of resource or cell specific cyclic shift (slot #1, slot #2) combined with an outcome of cell-specific pseudo-random hopping)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tiirola with the teaching of Bienas and Xue because Tiirola teaches that ZC sequence hopping and coordination would allow for efficient averaging of reference signal cross-correlation while maintaining low signaling overhead and a flexible structure. (Tiirola [0150])

Regarding claim 13 there is recited a communication device with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Bienas discloses a communication device in para [0049] [0050] Fig. 4, for performing the disclosed functionalities of claim 15.  As a result, claim 15 is rejected under section 103 as obvious over Tiirola in view of Bienas and Xue for the same reasons as in claim 6. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ATIQUE AHMED/Primary Examiner, Art Unit 2413